DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-27 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for optimizing blood glucose level regulation, the method comprising: 
collecting a first plurality of data sets associated with an individual […], the first plurality of data sets comprising 
nutritional intake data at a plurality of time points over a first period, the nutritional intake data comprising carbohydrate intake, protein intake, and lipid intake; 
blood glucose level measurements at a plurality of time points over the first period, and 
insulin intake data at a plurality of time points over the first period; 
generating a personalized blood glucose regulation model for the individual, comprising 
creating a first training data subset, a first validation data subset, and a first test data subset from the first plurality of data sets; 
determining a plurality of parameters of the personalized blood glucose regulation model using an optimization algorithm, the first training data subset, and the first validation data subset; and determining a first evaluation metric of the personalized blood glucose regulation model using the first test data subset; 
determining an approved personalized blood glucose regulation model based on the first evaluation metric; and 
determining a working personalized blood glucose regulation model based on the approved personalized blood glucose regulation model; 
receiving a second plurality of data sets associated with the individual, the second plurality of data sets comprising 
nutritional intake data at a plurality of time points over a second period, the nutritional intake data comprising at least one of carbohydrate intake, protein intake, or lipid intake; and 
insulin intake data over the second period; 
generating predicted blood glucose levels at one or more time points after the second period using the working personalized blood glucose regulation model and the second plurality of data sets; and 
providing an instruction for regulating the individual’s blood glucose level based on the generated predicted blood glucose levels.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a database, a non-transitory computer-readable storage medium, a set of instructions, one or more processors, a remote server, and/or a network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a database, a non-transitory computer-readable storage medium, a set of instructions, one or more processors, a remote server, and/or a network, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F10 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20210050089 A1 by Mohammed et al (“Mohammed”), in view of PGPUB US 20210183508 A1 by Parker et al (“Parker”).
In regard to Claims 1, 8, and 15, Mohammed teaches a computer-implemented method for optimizing blood glucose level regulation, the method comprising: 
collecting a first plurality of data sets associated with an individual from a database, the first plurality of data sets comprising 
nutritional intake data at a plurality of time points over a first period, the nutritional intake data comprising carbohydrate intake, protein intake, and lipid intake; 
blood glucose level measurements at a plurality of time points over the first period, and 
insulin intake data at a plurality of time points over the first period; 
(see, e.g., F7, 730 and p126; see, e.g., p32 and 58 regarding collecting biological data and patient data)

generating a personalized blood glucose regulation model for the individual, comprising 
creating a first training data subset, a first validation data subset, and a first test data subset from the first plurality of data sets; 
(see, e.g., F7, 730 and p126 in regard to generating a training dataset (“a first training data subset, a first validation data subset, and a first test data subset from the first plurality of data sets”);
determining a plurality of parameters of the personalized blood glucose regulation model using an optimization algorithm, the first training data subset, and the first validation data subset; and 
(see, e.g., F7, 740);
	[…]

receiving a second plurality of data sets associated with the individual, the second plurality of data sets comprising 
nutritional intake data at a plurality of time points over a second period, the nutritional intake data comprising at least one of carbohydrate intake, protein intake, or lipid intake; and 
insulin intake data over the second period; 
	(see, e.g., F3A, 310-330);
generating predicted blood glucose levels at one or more time points after the second period using the working personalized blood glucose regulation model and the second plurality of data sets; and
(see, e.g., F3A, 350 and p49-50); 
providing an instruction for regulating the individual’s blood glucose level based on the generated predicted blood glucose levels
(see, e.g., F3A, 370).

Furthermore, while Mohammed teaches comparing the output of the ML model to actual recorded data in order to verify the validity of the predictive model (see, e.g., F8A and 8B), to the extent that Mohammed may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Parker teaches
determining a first evaluation metric of [a] personalized blood glucose regulation model using [a] first test data subset; 
(see, e.g., p116 regarding inputting training data to model and compare prediction to actual value via cost function (“evaluation metric”));
determining an approved personalized blood glucose regulation model based on the first evaluation metric; and 
(see, e.g., p116 regarding adjusting the weights of the model based on the cost function);
determining a working personalized blood glucose regulation model based on the approved personalized blood glucose regulation model; 
	(see, e.g., p117 regarding generating an ML model that “to generate predictions that consistently and substantially match an expected output”);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Parker to the method otherwise taught by Mohammed, in order to increase the ML model’s predictive capability.

In regard to Claims 2, 9, and 16, Mohammed teaches these limitations.  See, e.g., p58 in regard to recording insulin injections. 
In regard to Claims 3, 10, and 17, Mohammed teaches these limitations.  See, e.g., p58 in regard to recording various nutrition data.
In regard to Claims 4, 11, and 18, Mohammed teaches these limitations.  See, e.g., p58 in regard to recording various lifestyle data.


In regard to Claims 5, 12, and 19, Mohammed teaches a method further comprising 
collecting a third plurality of data sets associated with a group of individuals sharing one or more characteristics from the database, the third plurality of data sets comprising 
nutritional intake data at a plurality of time points over the first period, the nutritional intake data comprising at least one of carbohydrate intake, protein intake, or lipid intake; and 
insulin intake data at a plurality of time points over the first period; 
(see, e.g., F7, 710);
generating a populational blood glucose regulation base model comprising 
	(see, e.g., F7, 720)

Furthermore, while Mohammed teaches comparing the output of the baseline ML model to actual recorded data in order to verify the validity of the predictive model (see, e.g., F8A and 8B), to the extent that Mohammed may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Parker teaches
creating a second training data subset, a second validation data subset, and a second test data subset based on the third plurality of data sets; 
(see, e.g., p116 gathering training data);
determining a plurality of parameters of the populational blood glucose regulation base model using an optimization algorithm, the second training data subset, and the second validation data subset; 
(see, e.g., p116-117 regarding repeatedly adjusting the weights of the model based on the cost function (“optimization algorithm”));
determining a second evaluation metric of the populational blood glucose regulation base model using the second test data subset; and 
(see, e.g., p116-117 regarding repeatedly adjusting the weights of the model based on the cost function (“second evaluation metric”));
determining an approved populational blood glucose regulation base model based on the second evaluation metric.
(see, e.g., p117 regarding generating an ML model that “to generate predictions that consistently and substantially match an expected output”);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Parker to the method otherwise taught by Mohammed, in order to increase the baseline ML model’s predictive capability.

In regard to Claims 6, 13, and 20, Parker teaches a method further comprising 
determining a third evaluation metric for the approved populational blood glucose regulation base model using the first test data subset; and
(see, e.g., p116-117 regarding repeatedly adjusting the weights of the model based on the cost function (“third evaluation metric”));
determining the personalized blood glucose regulation model or the populational blood glucose regulation base model as the working personalized blood glucose regulation model based on the second and third evaluation metrics.
(see, e.g., p117 regarding generating an ML model that “to generate predictions that consistently and substantially match an expected output”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Parker to the method otherwise taught by Mohammed, in order to increase the baseline ML model’s predictive capability.

In regard to Claims 7, 14, and 21, see rejection of Claim 1.  Also see Mohammed at, e.g., p50 and p90 in regard to the process being “repeated continuously”.
In regard to Claim 22, Mohammed teaches these limitations.  See, e.g., p93-94 in regard to providing a patient-specific recommendation (“simulated glucose curve”) based on the predicted metabolic state (“predicted blood glucose levels”).  To the extent that the recommendation may not take on the visual appearance of the claimed “simulated glucose curve” such a difference is not patentably distinguishable to the extent that it has no functional relationship to claimed computer display on which it appears.  See MPEP 2111.05.
In regard to Claims 23-26, Mohammed teaches these limitations.  See, e.g., p93-94 in regard to providing a patient-specific recommendation (“simulated glucose curve”) based on the predicted metabolic state (“predicted blood glucose levels”).  To the extent that the recommendation may not take on the visual appearance of the claimed information to be provided in addition to the “simulated glucose curve” a differences are not patentably distinguishable to the extent that it has no functional relationship to claimed computer display on which it appears.  See MPEP 2111.05.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Parker, further in view of PGPUB US 20200258516 A1 by Khaleghi (“Khaleghi”).
In regard to Claims 6, 13, and 20, Mohammed teaches the continuous monitoring of blood glucose levels (see, e.g., p44), to the extent that it does not also teach the additionally claimed limitations, however, in an analogous reference Khaleghi teaches these (see, e.g., p113);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Khaleghi to the method otherwise taught by Mohammed, and used a sampled hypoglycemia to trigger sending alerts in order to increase safety.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715